tcmemo_2011_228 united_states tax_court charles l garavaglia petitioner v commissioner of internal revenue respondent mary ann t garavaglia petitioner v commissioner of internal revenue respondent docket nos filed date joseph falcone and fred a foley for petitioners alexandra e nicholaides john j comeau and robert m romashko for respondent memorandum findings_of_fact and opinion laro judge these consolidated cases concern the and federal income taxes of charles l garavaglia mr garavaglia and mary ann t garavaglia ms garavaglia collectively the garavaglias or petitioners respondent determined deficiencies in mr garavaglia’s and federal income taxes of dollar_figure and dollar_figure and fraud penalties under sec_6663 of dollar_figure and dollar_figure respectively respondent amended the answer to assert deficiencies in mr garavaglia’s and federal income taxes of dollar_figure and dollar_figure and fraud penalties of dollar_figure and dollar_figure pursuant to sec_6663 respectively or alternatively a deficiency of dollar_figure in mr garavaglia’s federal_income_tax and a fraud_penalty of dollar_figure under sec_6663 respondent contends that the deficiencies and penalties purportedly due from mr garavaglia stem from mr garavaglia’s participation in a scheme to defraud workers’ compensation insurance_companies insurance_companies and the u s treasury treasury mr garavaglia disavows his participation in such a scheme during and respondent also determined deficiencies of dollar_figure and dollar_figure in ms garavaglia’s and federal income taxes and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively ms garavaglia ascribes error to respondent’s determinations as to the fraud of mr garavaglia and asserts that the period of limitations for assessment ha sec_1unless otherwise indicated section references are to the applicable version of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded expired as to and and she is entitled to relief from joint_and_several_liability under sec_6015 and f respondent counters that the period of limitations for assessment as to and is on account of the alleged fraud of mr garavaglia or alternatively on account of the claimed fraud of petitioners’ return preparers respondent also contends that ms garavaglia is jointly and severally liable for any deficiencies determined to be due from mr garavaglia after concessions the primary issues for decision are whether either of two corporations partially owned by mr garavaglia qualifies as an electing small_business_corporation s_corporation in and we hold that neither does whether mr garavaglia omitted income of dollar_figure and dollar_figure in and respectively we hold he did to the extent stated herein whether mr garavaglia is liable for fraud penalties under sec_6663 we hold he is whether the period of limitations for assessment of petitioners’ and taxes i sec_2mr garavaglia contends that he is entitled to a refund of his excess social_security_tax payments he offers no argument explanation or legal authority to support his position and we treat his claim to a refund as improperly raised see 108_f3d_110 6th cir 3given our holding on the first issue respondent abandons his primary determination that mr garavaglia’s distributable share of income and or loss from these corporations should be increased for and open on account of the fraud of mr garavaglia we hold it is whether ms garavaglia is jointly and severally liable for deficiencies determined to be due from mr garavaglia we hold she is whether ms garavaglia is liable for accuracy-related_penalties under sec_6662 we hold she is not whether ms garavaglia is entitled to relief from joint_and_several_liability under sec_6015 or f we hold she is not and whether the criminal_investigation_division cid of the internal_revenue_service irs violated mr garavaglia’s fifth_amendment right to due process we hold it did not i preliminaries findings_of_fact the parties submitted to the court numerous stipulations of fact and accompanying exhibits the court also deemed some facts and exhibits established pursuant to rule f the stipulated facts and exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioners husband and wife resided in michigan when they filed their respective petitions 4because we find fraud on the part of mr garavaglia we need not consider respondent’s alternative position that the period of limitations for assessment is open on account of the fraud of petitioners’ return preparers ii mr garavaglia mr garavaglia was born in detroit michigan he graduated from high school and he has some college education he was an active_duty member of the u s army from date until date and served as a supply clerk mr garavaglia has been known by many aliases including among others timothy sullivan robert burton and albert little in the early-to-mid-1960s mr garavaglia began working as a labor consultant for central transport inc central from to he was director of insurance and safety as such he established a claims department developed investigative procedures and prepared guidelines for claims settlements from to as vice president of industrial relations and security he developed security procedures negotiated labor agreements and directed the labor departments of u s and canadian divisions and subsidiaries mr garavaglia was fired from central in approximately date pursuant to a settlement agreement with central he was paid an annual consulting fee of dollar_figure that fee was paid to mr garavaglia’s wholly owned s_corporation since the early-to-mid-1960s mr garavaglia has developed expertise in the insurance employee_leasing trucking and labor industries during and he owned and operated one labor consulting firm and various employee_leasing companies all of which were within the trucking industry iii c g consultants mr garavaglia was the president and 100-percent owner of c g consultants inc c g consultants an s_corporation through c g consultants mr garavaglia provided labor consulting services and received payments from the employee_leasing companies which he owned and operated iv ms garavaglia ms garavaglia graduated from high school without further education she married mr garavaglia in date gave birth to a child shortly thereafter and was a homemaker until at least as of the end of the garavaglias had financial_assets of approximately dollar_figure million at all relevant times the garavaglias were married throughout ms garavaglia worked as a secretary with a temporary staffing company she also worked as a secretary for at least one of mr garavaglia’s employee_leasing companies and was paid a weekly salary of dollar_figure for her services ms garavaglia was the treasurer of c g consultants and she attended the meeting of the board_of directors of that company v mr rogers george rogers mr rogers worked at central for years initially as a truck driver and later in the operations division in the early 1980s mr rogers began to manage at least one of central’s employee_leasing companies he grew independent of central over time and he eventually came to own and operate at least four employee_leasing companies messrs garavaglia and rogers met while at central at first mr garavaglia advised mr rogers on the resolution of labor-related issues such as the filing of union grievances in that relationship developed into a business partnership that continued until vi sentury mr rogers was the 100-percent owner of sentury services inc sentury an s_corporation mr rogers through sentury provided consulting services to his employee_leasing companies mr rogers owned at least two of these employee_leasing companies jointly with mr garavaglia vii the yarnell family and ltd accounting during and douglas yarnell mr d yarnell and leroy yarnell mr l yarnell worked in the accounting department of d s leasing d s an employee_leasing company which mr rogers owned mr l yarnell helped to implement a computer-based payroll system and assisted in the preparation of various tax returns including form sec_941 employer’s quarterly federal tax_return mr l yarnell was not a certified_public_accountant though he represented to others including mr garavaglia that he was in date mr d yarnell left d s to form ltd accounting inc ltd accounting with his father mr l yarnell and his brother tim yarnell mr t yarnell ltd accounting or members of the yarnell family performed various accounting and tax duties for petitioners c g consultants and certain employee_leasing companies owned by mr garavaglia viii overview of employee_leasing companies mr garavaglia either with mr rogers or mr l yarnell owned and operated at least three employee_leasing companies an employee_leasing company is a business which agrees to place employees of a client company on the leasing company’s payroll usually for a fee through this leasing arrangement the employee_leasing company typically becomes the primary employer of record and performs a number of personnel and administrative functions with respect to the leased employees among the services typically provided by the employee_leasing company were issuing paychecks payroll management federal and state_income_tax withholding federal and state employment_tax reporting and maintaining workers’ compensation insurance see eg bealor v commissioner tcmemo_1996_435 the client companies paid workers’ compensation insurance premiums premiums and taxes to 5the yarnell family owned and operated two accounting firms named ltd accounting which we collectively refer to as ltd accounting we also collectively refer to mr l yarnell mr d yarnell and mr t yarnell as the yarnell family the employee_leasing company with portions of the funds being allocated among various payees including insurance_companies and federal and state taxing authorities premiums due to the insurance_companies were generally due at the beginning of a specified policy period eg from may until the following april the premiums were self-reported and determined at least in part by worker classification payroll wages and the state in which the leased_employee worked because mr garavaglia’s employee_leasing companies serviced the trucking industry the relevant worker classifications included drivers maintenance workers and office staff worker classifications with a higher risk of injury eg drivers generally required higher premiums than those with a lower risk of injury eg office staff because the numbers and types of workers varied over a specified policy period employee_leasing companies prospectively estimated their payroll for the policy period given the self-reporting nature of the employee_leasing business there was risk to the insurance_companies that the employee_leasing company might underreport its payrolls and the premiums due to mitigate this risk the insurance_companies often used audits to ensure that the employee_leasing company’s payrolls were accurately reported the audits were intended to balance the estimated premiums_paid and the actual premiums due by reconciling the payrolls as estimated by the employee_leasing company against the actual payrolls as determined by an auditor the auditor who was sometimes an employee of the insurance_company examined various documentation to verify the employee_leasing company’s actual payroll documents typically examined included form sec_941 employer’s quarterly federal tax_return worker classifications state unemployment payroll_taxes various classifications of the policy and proof of payment as to those classifications to the extent that the auditor determined a deficit between the client company’s audited and estimated payrolls the employee_leasing company was required to satisfy the shortfall to the extent that the auditor determined an overpayment the insurance_company credited the employee_leasing company during and mr garavaglia’s employee_leasing companies underreported their actual payrolls by approximately percent as a result these employee_leasing companies also understated the premiums due to the insurance_companies and the employment_taxes due to federal and state taxing authorities for financial_accounting purposes however these employee_leasing companies expensed percent of the premiums as if the full payrolls of the client companies had been reported for federal tax purposes these employee_leasing companies reported deductions equal to the higher premium expenses recorded for financial_accounting purposes the difference between the amounts which the employee_leasing company collected from its client companies and the amounts actually remitted to the insurance_companies and taxing authorities was distributed to owners of the employee_leasing companies namely mr garavaglia and either mr rogers or mr l yarnell the amount of each distribution was generally proportionate to the owner’s interest in the company ix trans continental by mr garavaglia and mr rogers were each 50-percent owners in trans continental leasing inc trans continental an employee_leasing company in late or early trans continental underwent a workers’ compensation audit which mr d yarnell handled the auditor determined a shortfall of as much as dollar_figure million in the premiums which trans continental owed to the insurance_company as of date trans continental had accrued premium expenses of dollar_figure though it had paid premiums to the insurance_companies of only dollar_figure thus as of date trans continental had overstated its workers’ compensation expense for by dollar_figure dollar_figure less dollar_figure trans continental did not pay the amounts determined to be due following the audit rather messrs garavaglia and rogers closed trans continental in date and continued their employee_leasing business under a parallel company namely trans international services inc trans international x trans international a history of trans international on or about date messrs garavaglia and rogers incorporated trans international as an employee_leasing company mr garavaglia and mr rogers each became 50-percent shareholders in trans international and they shared equally in all decisions related to that company b the continuation of trans continental’s operations by early date trans international was a fully operating employee_leasing company complete with assets employees customers payables receivables and accruals the ending balances of trans continental’s expense accounts for michigan ohio and indiana became trans international’s starting balances for their accrued workers’ compensation accounts for example as of date trans continental had ending balances in its accrued workers’ compensation expense account for michigan ohio and indiana of dollar_figure dollar_figure and dollar_figure respectively those ending balances became trans international’s beginning balances for date thus the dollar_figure shortfall which messrs garavaglia and rogers avoided by closing trans continental was transferred to trans international c payroll misstatements on or sometime after date mr t yarnell prepared and forwarded to mr rogers two payroll summaries which trans international used to calculate its premiums the first summary listed trans international’s actual payroll for the first quarter of and the second summary listed trans international’s modified payroll for the same period the modified payroll summary was calculated by applying a 25-percent factor to the actual payroll ie trans international reported only percent of its actual payroll the actual payroll summary reported that trans international owed dollar_figure in workers’ compensation insurance liabilities for the first quarter of of that amount dollar_figure was allocable to workers in indiana dollar_figure was allocable to workers in michigan and dollar_figure was allocable to workers in ohio the modified payroll summary on the other hand reported that trans international owed dollar_figure in workers’ compensation insurance liabilities for the first quarter of of that amount dollar_figure was allocable to workers in indiana dollar_figure was allocable to workers in michigan and dollar_figure was allocable to workers in ohio mr t yarnell also prepared payroll summaries for the last two quarters of which scaled down trans international’s payroll to percent of actual these scaled-down summaries were used by trans international to calculate its premiums and were reported to the insurance_companies at some point on or before date mr t yarnell sent to mr garavaglia the following letter premiums for ohio workman’s compensation are due by date please review the schedules i have prepared for branch international and trans international and let me know if you agree with the figures the only classification i did not scale down to was the trans international drivers because of the low amount that we carry in ohio for this classification the highlighted reported workers’ compensation is the amounts i am proposing to pay into the ohio bureau of workman’s compensation attached to that letter was a schedule which reported trans international’s actual and modified payroll wages as follows period drivers maintenance office total date date date date date date total wage sec_1 big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number reported wages dollar_figure dollar_figure dollar_figure dollar_figure actual workers’ compensation billed to customers dollar_figure dollar_figure dollar_figure dollar_figure reported workers’ compensation dollar_figure dollar_figure dollar_figure dollar_figure 1the sum for the periods may not equal the total wages on account of rounding in the foregoing table the term total wages means the wages which trans international actually paid to its employees the term reported wages means the wages which trans international reported to the insurance_companies as being paid to its employees the phrase actual workers’ compensation billed to customers means the actual workers’ compensation billed to trans international’s client companies the term reported workers’ compensation means the liability which trans international reported as due to the insurance_companies between july and date trans international underreported its payroll wages by up to percent and understated its premiums by as much a sec_83 percent d books_and_records from january through date ltd accounting kept trans international’s books_and_records under trans continental’s name after date the books_and_records of trans international were kept in that company’s name e accrual of workers’ compensation expense trans international maintained an accrued workers’ compensation expense account on its books that account recorded amounts which trans international actually paid to the insurance_companies as a payable account to trans international for amounts 6trans international paid its maintenance staff wages of dollar_figure but reported payroll wages paid of dollar_figure which i sec_25 percent of dollar_figure trans international billed its client companies dollar_figure for workers’ compensation expenses related to its maintenance staff but reported a liability due to the insurance_companies of dollar_figure approximately percent of dollar_figure owed to the insurance_companies when premiums were paid to the insurance_company the accrued workers’ compensation account was credited and the cash account was debited f payment of premiums to wholly owned s_corporations trans international billed and collected from its client companies on the basis of the actual payroll but paid the insurance_companies on the basis of the modified payroll the difference between the actual amount billed and the modified amount_paid was retained by trans international and distributed to c g consultants and sentury as reflected in trans international’s general ledger in trans international paid to c g consultants mr garavaglia sentury and mr rogers dollar_figure dollar_figure dollar_figure and dollar_figure respectively trans international debited these payments from its accrued workers’ compensation account g payment of consulting fees to c g consultants trans international also paid consulting fees of dollar_figure to c g consultants during these payments were recorded on trans international’s general ledger were generally made weekly and ranged in amounts between dollar_figure and dollar_figure h attempted subchapter_s_election on date trans international filed with the irs a form_2553 election by a small_business_corporation electing to be treated as an s_corporation effective date specifically that form_2553 was signed by mr l yarnell in his capacity as trans international’s secretary the consent statement was signed by mr d yarnell in his alleged capacity as trans international’s sole shareholder by letter dated date the irs notified trans international that its form_2553 could not be processed because additional information was needed that letter stated that trans international needed to submit a consent statement for each shareholder and a signature and title of an officer on date mr l yarnell sent to the irs a letter which stated that he was returning the irs’ letter of date and a completed form_2553 the record does not contain a copy of the form_2553 purportedly included with this letter i federal_income_tax return sec_1 trans international return trans international filed a form_1120s u s income_tax return for an s_corporation on or about date trans international return the trans international return reported gross_receipts or sales of dollar_figure cost_of_goods_sold and or operations of dollar_figure other income of dollar_figure and total income of dollar_figure the trans international return also reported total deductions of dollar_figure including dollar_figure for officer compensation dollar_figure for payroll_taxes dollar_figure for employee_benefits programs dollar_figure for advertising and dollar_figure for other deductions after netting its income and deductions trans international reported ordinary_income from trade_or_business activities for of dollar_figure the trans international return was prepared by mr t yarnell trans international return trans international filed a form_1120s on or about date trans international return the trans international return reported gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure and total income of dollar_figure the trans international return also reported total deductions of dollar_figure including dollar_figure for payroll_taxes and dollar_figure for other deductions after netting its income and deductions trans international reported an ordinary_loss from trade_or_business activities for of dollar_figure the trans international return was prepared but not signed by central mich computer support j winding up of trans international trans international operated until approximately date before the trans international return was filed messrs garavaglia and rogers had a falling out mr garavaglia accused mr rogers of embezzling money from trans international and mr rogers claimed that members of the yarnell family had set him up following that dispute mr garavaglia and the yarnell family sided with each other and continued to do business with each other under a parallel employee_leasing company namely branch international services inc branch international xi branch international a history of branch international on or about date mr garavaglia and mr l yarnell incorporated branch international that company was owned percent by mr garavaglia and ms garavaglia and percent by mr l yarnell and his wife b payroll misstatements as discussed above at some point on or after date mr t yarnell sent to mr garavaglia a letter which stated that branch international’s payroll as reported to the insurance_companies was scaled down to percent of actual attached to that letter was a schedule reporting branch international’s actual and modified payroll wages as follows period drivers maintenance office total date date date date date date total wage sec_1 big_number -0- -0- -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number reported wages dollar_figure dollar_figure dollar_figure dollar_figure actual workers’ compensation billed to customer sec_2 dollar_figure dollar_figure dollar_figure dollar_figure reported workers’ compensation dollar_figure dollar_figure dollar_figure dollar_figure 1the sum for the periods may not equal the total wages because of rounding as with trans international the term total wages means the total wages which branch international actually paid its employees the term reported wages means the wages which branch international reported to the insurance_companies the phrase actual workers’ compensation billed to customers means the actual workers’ compensation that branch international billed to branch international’s client companies by reporting the lower figure to the insurance_companies branch international understated the premiums due to the insurance_companies c accrual of workers’ compensation expense like trans international branch international maintained an accrued workers’ compensation account on its books this account represented a payable to branch international for amounts owed to the insurance_companies when the payment was made to the insurance_companies the accrued workers’ compensation account was credited and cash was debited during date branch international paid_by check dollar_figure to c g consultants or percent of the amounts debited to the accrued workers’ compensation account for that month also in date branch international paid_by check to mr l yarnell mr t yarnell or ltd accounting dollar_figure or percent of the amounts debited to the accrued workers’ compensation account d payment of premiums to wholly owned s_corporations branch international also billed and collected from its client companies on the basis of the actual payroll but paid insurance_companies on the basis of the modified payroll the difference between the amounts billed and the amounts paid was distributed from branch international to c g consultants and ltd accounting mr l yarnell or mr t yarnell between may and date mr l yarnell mr t yarnell or mr garavaglia endorsed about checks totaling dollar_figure from branch international to c g consultants these checks ranged from dollar_figure to dollar_figure and were generally paid weekly during the same period branch international paid dollar_figure through separate checks to ltd accounting mr l yarnell or mr t yarnell these checks ranged from dollar_figure to dollar_figure and were generally paid weekly in general checks issued to c g consultants ltd accounting mr l yarnell or mr t yarnell were paid on the same date and reflected branch international’s ownership structure ie percent was paid to c g consultants and percent was paid to ltd accounting mr l yarnell or mr t yarnell during branch international endorsed checks totaling dollar_figure to c g consultants the amounts of those checks ranged from dollar_figure to dollar_figure and they were generally drafted weekly e subchapter_s_election on date branch international filed with the irs a form_2553 electing to be treated as an s_corporation effective date mr t yarnell signed that form_2553 as an officer of branch international the consent statement was signed by mr garavaglia and mr t yarnell in their alleged capacities as branch international’s sole shareholders branch international received notice that the election to be treated as an s_corporation was accepted on or about date the irs revoked branch international’s election to be treated as an s_corporation without explanation on or about date f federal_income_tax return for branch international branch international return mr t yarnell filed a form_1120s on behalf of branch international on or about date branch international return the branch international return reported gross_receipts or sales of dollar_figure cost_of_goods_sold and or operations of dollar_figure and total income of 7we observe that mr t yarnell was not a shareholder of branch international dollar_figure the branch international return also reported total deductions of dollar_figure consisting of dollar_figure for officer compensation dollar_figure for payroll_taxes and dollar_figure for other deductions the branch international return thus reported an ordinary_loss from trade_or_business activities of dollar_figure the branch international return was prepared but not signed by ltd accounting branch international return mr garavaglia filed a form_1120 u s_corporation income_tax return on behalf of branch international on or about date branch international return the branch international return reported gross_receipts or sales of dollar_figure cost_of_goods_sold and or operations of dollar_figure and total income of dollar_figure the branch international return also reported total deductions of dollar_figure consisting of dollar_figure for repairs dollar_figure for rents dollar_figure for interest dollar_figure for depreciation and dollar_figure for other deductions the branch international return thus reported taxable_income of negative dollar_figure the branch international return was prepared by central mich computer support and signed by a member of the yarnell family g the yarnell family withdraws from branch international on date mr l yarnell ceased being an officer of branch international and on date mr l yarnell worked for branch international on a contract type basis xii payments from c g consultants to mr garavaglia in mr garavaglia wrote himself more than separate checks from c g consultants totaling dollar_figure the amounts endorsed on these checks ranged from dollar_figure to dollar_figure in mr garavaglia wrote approximately separate checks totaling dollar_figure payable from c g consultants to himself the amounts endorsed on these checks ranged from dollar_figure to dollar_figure the checks endorsed from c g consultants to mr garavaglia in and were written almost weekly xiii petitioners’ joint returns a joint_return petitioners filed a joint form_1040 u s individual_income_tax_return for joint_return the joint_return reported total wages of dollar_figure including dollar_figure of wages which mr garavaglia earned from trans international attached to the joint_return was schedule e supplemental income and loss which reported a dollar_figure loss from c g consultants a dollar_figure loss from branch international and income of dollar_figure from trans international the joint_return was prepared by mr l yarnell b joint_return petitioners filed a joint form_1040 for joint_return the joint_return reported total wage income of dollar_figure consisting of wages paid to mr and ms garavaglia by branch international in the amounts of dollar_figure and dollar_figure respectively and trans international in the amounts of dollar_figure and dollar_figure respectively attached to the joint_return was schedule e which reported dollar_figure in income from c g consultants a dollar_figure loss from branch international and a dollar_figure gain from trans international the joint_return also reported unemployment_compensation of dollar_figure the joint_return was prepared but not signed by central mich computer support xiv c g consultants’ returns a c g consultants return mr garavaglia filed a form_1120s on behalf of c g consultants c g consultants return the c g consultants return reported dollar_figure of gross_receipts or sales dollar_figure of other income total deductions of dollar_figure and total ordinary losses of dollar_figure the c g consultants return did not report any income from trans or branch international that return was prepared by mr t yarnell of ltd accounting b c g consultants return mr garavaglia filed a form_1120s on behalf of c g consultants c g consultants return the c g consultants return reported dollar_figure of gross_sales or receipts other income of dollar_figure total deductions of dollar_figure and total ordinary_income of dollar_figure the c g consultants return was prepared but not signed by central mich computer support attached to the c g consultants return was schedule_k-1 shareholder’s share of income credits deductions etc which reported the pro_rata share of c g consultants’ dollar_figure ordinary_income as fully allocable to mr garavaglia the c g consultants return did not report any income from trans international or branch international the c g consultants return was prepared by mr l yarnell xv criminal investigation of mr garavaglia a tipoff of mr garavaglia’s criminal activity in date a confidential informant contacted cid with information that mr garavaglia evaded taxes through two separate schemes which were perpetrated by at least three corporations partially owned by mr garavaglia in late or early cid contacted messrs d and l yarnell regarding their knowledge of any wrongdoing regarding unreported income by branch international and mr garavaglia mr l yarnell did not tell mr garavaglia that cid had contacted him b preliminary meetings with the irs in early special agents with cid held a meeting with mr l yarnell and mr d yarnell during that meeting mr l yarnell stated that he had prepared federal_income_tax returns for mr garavaglia and c g consultants mr l yarnell also stated that he did not think that those returns were accurate or that mr garavaglia reported all of his income on those returns sometime in date special agents with cid held a second meeting with mr l yarnell and mr d yarnell that meeting was tape recorded during that meeting cid offered mr l yarnell immunity for information which was offered during the question and answer portion of the second meeting at that meeting cid’s special agents presented various tax returns from mr garavaglia’s corporations to mr l yarnell and questioned him on those returns although various corporate returns were presented to mr l yarnell the cid special agents’ focus was mr garavaglia and c g consultants c wiretap the irs conducted telephone monitoring of conversations between mr garavaglia and mr l yarnell on july and mr garavaglia was unaware that these conversations were being taped d execution of warrants on date the u s district_court for the eastern district of michigan the district_court issued four search warrants for the irs to search properties believed to house tax and accounting_records for among others petitioners c g consultants trans continental trans international and branch international these properties were the office buildings of messrs garavaglia and rogers and the personal_residence of mr garavaglia the irs executed the search warrants and seized more than storage boxes of documents contained in storage cabinets and desks and around the searched premises in total cid inventoried more than big_number items including payroll information invoices quarterly reports check registers medical files insurance records state tax records personnel files canceled checks wage reports and payroll registers many of these documents related to c g consultants trans continental trans international and branch international following the seizures agents with cid inventoried the items seized matched the inventories to the boxes in which they were stored and secured those documents in a grand jury room which was a room designated for those records a log was kept on the grand jury room as to the individuals who had access to the room at some point after the grand jury was convened the records were moved to an irs building 8by letter dated date respondent’s counsel confirmed that mr garavaglia’s counsel received boxes from respondent xvi criminal prosecution of mr garavaglia a grand jury indictment following cid’s investigation a federal grand jury in the district_court returned a 19-count indictment against mr garavaglia on date indictment the indictment charged mr garavaglia with mail fraud in violation of u s c sec_1341 conspiracy to defraud the united_states in violation of u s c sec_371 making and subscribing false individual and corporate_income_tax returns in violation of sec_7206 and willful failure_to_file heavy vehicle use_tax forms in violation of sec_7203 the indictment also charged that mr garavaglia’s fraudulent activities began in the latter part of and continued until date b plea agreement mr garavaglia subsequently entered into a plea agreement plea agreement with the u s attorney for the eastern district of michigan on or about date see fed r crim p c mr garavaglia pleaded guilty to one count of mail fraud for a fraudulent check mailed on date and one count of conspiracy to defraud the united_states government by filing a false corporate_income_tax return for branch international on or about date 9the plea agreement references b i s which from the context of the discussions we understand to be branch continued in the plea agreement mr garavaglia stipulated that he knowingly participated in a scheme to defraud insurance_companies by obtaining workers’ compensation insurance for branch international’s employees using false information reported to the insurance_companies concerning the amount of payroll per classification that branch international expected to pay its employees thus significantly reducing the premiums for branch international mr garavaglia also stipulated that he and several of his business associates agreed to defraud the irs by falsely claiming substantially higher deductions for expenses than actually paid to the insurance_companies on income_tax returns for his employee_leasing businesses thus falsely reducing the tax_liabilities of those businesses mr garavaglia also stipulated that the agreement continued through date and that on or about date he signed a false corporate_income_tax return for branch international mr garavaglia also agreed that the tax loss resulting from the charged tax offenses might be at least dollar_figure an amount which he agreed to pay as restitution before sentencing c sentencing hearings between date and date the district_court held sentencing hearings for mr garavaglia see united continued international states v garavaglia 178_f3d_1297 6th cir at the sentencing hearing on date mr garavaglia’s attorney argued that mr rogers and certain members of the yarnell family were primarily responsible for any criminal violations and that the criminal enterprise had begun before mr garavaglia was involved in the scheme d plea hearing the district_court conducted a thorough plea colloquy under rule of the federal rules of criminal procedure on date mr garavaglia was sentenced to a prison term of months and placed on supervised release upon release from prison the district_court ordered mr garavaglia to pay dollar_figure in restitution equally to three insurance_companies at least dollar_figure to the irs dollar_figure in fines and an assessment of dollar_figure xvii mr rogers’ guilty plea to income_tax fraud mr rogers was indicted along with mr garavaglia on date mr rogers pleaded guilty to one count of willfully making a false federal_income_tax return for see sec_7206 as a condition of that plea agreement mr rogers filed form sec_1040x amended u s individual_income_tax_return for the and taxable years through amended returns respectively the amended_return added dollar_figure of previously omitted income from trans continental the and amended returns added dollar_figure and dollar_figure of previously omitted income from trans international respectively on the basis of his amended and federal_income_tax returns mr rogers’ federal_income_tax liabilities increased by dollar_figure dollar_figure and dollar_figure respectively mr rogers was also required to pay a fine of approximately dollar_figure to the irs xviii destruction of the seized records after mr garavaglia and mr rogers entered their respective guilty pleas one of cid’s special agents contacted mr rogers he asked whether mr rogers wanted the documents from trans international returned to him to which mr rogers replied that the documents should be burned mr garavaglia brought a claim against cid’s special agents under the supreme court’s decision in 403_us_388 that cause of action alleged that cid’s special agents coerced or encouraged mr l yarnell to obtain branch international’s tax documents under the pretense of preparing an amended federal tax_return for branch international see garavaglia v budde 43_f3d_1472 6th cir mr garavaglia further alleged that the detention of mr garavaglia mr rogers and mr garavaglia’s daughter during cid’s execution of the search warrants was unconstitutional see id the district_court summarily dismissed mr garavaglia’s cause of action in favor of cid’s special agents and the u s court_of_appeals for the sixth circuit affirmed see id xix notices of deficiency a mr garavaglia’s notice_of_deficiency by notice_of_deficiency dated date respondent determined deficiencies in mr garavaglia’s and federal income taxes of dollar_figure and dollar_figure respectively and fraud penalties under sec_6663 of dollar_figure and dollar_figure respectively the deficiencies arose from three adjustments first respondent determined that mr garavaglia received wages from c g consultants of dollar_figure and dollar_figure in and respectively second respondent determined that mr garavaglia’s distributable shares of income and or loss from c g consultants for and were increased by dollar_figure and dollar_figure respectively to reflect payments from trans and branch international to c g consultants third respondent determined computational adjustments of dollar_figure and dollar_figure in mr garavaglia’s and federal income taxes respectively with respect to the second adjustment respondent determined adjustments to c g consultants’ and distributable shares of income as follows adjustments to ordinary distributable net or taxable_income gross_sales or receipts-- trans international gross_sales or receipts-- branch international compensation of officers other expenses dollar_figure big_number dollar_figure big_number big_number big_number big_number total adjustments to ordinary distributable net or taxable_income big_number big_number gross_sales or receipts from trans international respondent first determined that c g consultants’ distributable share of income for should be increased by dollar_figure to reflect income paid from trans international to c g consultants the proposed_adjustment to c g consultants’ distributable share of income arises from trans international’s payment to c g consultants of consulting fees of dollar_figure and accrued workers’ compensation expenses of dollar_figure gross_sales or receipts from branch international respondent next determined that c g consultants’ distributable shares of income for and should be increased by dollar_figure and dollar_figure respectively on account of income paid to c g consultants by branch international compensation of officers respondent further determined that c g consultants’ distributable shares of income for and should be reduced by dollar_figure and dollar_figure respondent asserts that to the extent that we determine that mr garavaglia received wages or officer’s compensation from c g consultants then c g consultants is entitled to deductions for like amounts other expenses a c g consultants deducted and respondent disallowed expenses on the c g consultants return as follows expense amount claimed amount allowed on return by irs amount disallowed dollar_figure big_number big_number big_number big_number big_number big_number repairs rents taxes depreciation advertising accounting auto bank charges dues and subscriptions big_number insurance legal big_number miscellaneous big_number outside services postage supplies telephone travel utilities total1 big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number big_number big_number -0- -0- big_number big_number 1the sum of the items may not equal the total on account of rounding b c g consultants deducted and respondent disallowed expenses on the c g consultants return as follows expense amount claimed amount allowed on return by irs amount disallowed taxes depreciation advertising dollar_figure big_number -0- -0- -0- dollar_figure big_number -0- big_number accounting big_number auto big_number dollar_figure big_number bank charges dues and subscription sec_186 -0- gifts -0- big_number big_number insurance legal -0- big_number big_number office expense outside big_number services postage big_number supplies big_number telephone big_number travel utilities big_number arbitration fee big_number total1 big_number -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number -0- big_number big_number 1the total amount allowed by the irs may not equal the sum of the items on account of rounding b ms garavaglia’s notice_of_deficiency by notice_of_deficiency dated date respondent determined deficiencies in ms garavaglia’s and federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively respondent determined income_tax deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively most of the deficiencies arose from the adjustments determined with respect to mr garavaglia c differences in notices of deficiency the differences between the notices of deficiency issued to mr garavaglia and to ms garavaglia are the notice_of_deficiency issued to ms garavaglia increased c g consultants’ share of distributable income from trans international by dollar_figure whereas the notice_of_deficiency issued to mr garavaglia increased c g consultants’ share of distributable income from trans international by dollar_figure the notice_of_deficiency issued to ms garavaglia increased c g consultants’ share of distributable income from branch international by dollar_figure whereas the notice_of_deficiency issued to mr garavaglia increased c g consultants’ distributable share of income from branch international by dollar_figure and the notice_of_deficiency issued to ms garavaglia determined accuracy- related penalties under sec_6662 whereas the notice_of_deficiency issued to mr garavaglia determined fraud penalties under sec_6663 xx trial a trial in these cases was held in detroit michigan the evidence consists of the uncontested pleadings the trial testimony of fact witnesses approximately stipulated facts and almost stipulated exhibits i perception of witnesses opinion our resolution of these cases depends in part on whether we believe that mr garavaglia was uncorrupted amidst a sea of fraud during the course of the trial we heard the testimony and observed the demeanor of fact witnesses including the garavaglias we observe the truthfulness sincerity and demeanor of each witness to evaluate his or her testimony we then assign weight to that testimony for the primary purpose of finding disputed facts based on the record as a whole hie holdings inc v commissioner tcmemo_2009_130 in the light of that testimony we weigh the evidence make appropriate inferences and find what we believe to be the truth kropp v commissioner tcmemo_2000_148 we are careful to avoid making the courtroom a haven for the skillful liar or a quagmire in which the honest litigant is swallowed up 58_tc_560 hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir we generally found the testimony of mr garavaglia to be self-serving evasive conflicted and at times improbable we found material aspects of ms garavaglia’s testimony to be implausible we found the testimony of messrs rogers d yarnell t yarnell and cheri ghent koehn ms koehn to be generally straightforward and corroborated by the documentary_evidence the testimony of the remaining seven witnesses was credible but mostly unhelpful in resolving issues of material factdollar_figure to the extent that we have disregarded or discounted any testimony in these cases we did so because we perceived the witness offering that testimony to be untrustworthy in giving that testimony or considered the testimony to be self-serving vague elusive uncorroborated and or inconsistent with documentary or other reliable evidencedollar_figure we need not accept uncontroverted testimony where we find that testimony improbable unreasonable or questionable see 39_f3d_658 6th cir affg in part and remanding in part 99_tc_370 and tcmemo_1992_616 ii status of trans international and branch international as s_corporations pursuant to sec_6214 and rule a respondent amended the answer to assert that trans international and branch international were s_corporations in and dollar_figure proceeding along this line respondent argues in the main that mr 10these witnesses include marie wilhelm charles gottlieb james budde suzanne m carene sarah stinson alexandra nicholaides and joseph ellery 11nor do we rely heavily on the transcripts of testimony given by various witnesses in prior proceedings which were included in the record and stipulated by the parties because we were not able to observe those witnesses during that testimony we decline to accept that prior testimony merely on the basis of the written words we have however given that testimony proper regard in finding the facts of these cases and do not simply reject that testimony entirely 12respondent concedes on brief that branch international was not an s_corporation in garavaglia omitted distributable income in from trans international and branch international of dollar_figure and dollar_figure respectively respondent bears the burden_of_proof with respect to these newly pleaded matters see rule b a compliance with sec_1362 sec_1362 provides that a small_business_corporation may elect to be taxed as a passthrough_entity under subchapter_s of the code the term small_business_corporation generally means an eligible domestic_corporation with one class of stock and or fewer shareholders all of whom are resident individuals or qualified estates and trusts sec_1361 a small_business_corporation makes an election to be taxed under subchapter_s of the code s election by filing with the irs a completed form_2553 sec_1_1362-6 income_tax regs before an s election is valid all shareholders as of the date the election is made must consent to that election sec_1362 a shareholder consents to an s election by signing and dating the form_2553 submitted by the s_corporation see sec_1_1362-6 income_tax regs or by separately submitting to the irs a signed consent statement which sets forth certain information see sec_1_1362-6 income_tax regsdollar_figure 13the consent statement must set forth the name address and taxpayer_identification_number of the shareholder the number of shares of stock owned by the shareholder the date or dates on which the stock was acquired the date on which the shareholder’s continued trans international there is no question that messrs garavaglia and rogers intended for trans international be taxed as an s_corporation in and consistent with that intent trans international filed with respondent form_2553 and the and trans international returns on forms 1120s respondent however determined that trans international’s attempted s election was defective and respondent stated as much by letter dated date the record does not contain a copy of a properly executed form_2553 and in the absence of such evidence we presume that none existed see 6_tc_1158 affd 162_f2d_513 10th cir trans international’s s election was thus invalid branch international there is similarly no question that messrs garavaglia and l yarnell intended for branch international be taxed as an s_corporation in the corporate minute book and a statement of organizational resolutions for branch international each evince a clear intent that branch international be taxed as an s_corporation true to that intent branch international filed with respondent form_2553 and the branch international continued taxable_year ends the corporation’s name the corporation’s taxpayer_identification_number and the election to which the shareholder consents see sec_1_1362-6 income_tax regs return on form_1120s respondent however determined that branch international’s attempted s election was defective and revoked that election by letter dated date thus branch international’s s election was not valid b judicial doctrines despite separate letters to trans international and branch international rejecting or denying their s elections respondent urges the court to apply judicial doctrines to overcome their failure to comply with the requirements of sec_1 b i income_tax regs respondent asserts that trans international and branch international ignore their form in disavowing their s_corporation status and that the duty_of_consistency estops petitioners from denying the s_corporation status of trans international and branch international petitioners counter that neither trans international nor branch international was an s_corporation because the s elections which they attempted to file with respondent were rejected form of trans and branch international as a general_rule taxpayers are bound by the form of the transaction they have chosen and they may not in hindsight recast that transaction to obtain tax advantages see 456_f3d_645 6th cir quoting 902_f2d_439 5th cir affg tcmemo_2005_75 to determine the form of the transaction we examine the parties’ intentions when the transaction was entered into and the economic realities as then perceived by the parties see 87_tc_533 there is no question that mr garavaglia manifested the requisite intent for trans international and branch international to be treated as s_corporations but the question is whether the law gives effect to that intent it does not sec_1362 provides that an initial election to become an s_corporation is valid only if all persons who are shareholders on the day on which such election is made consent to such election sec_1362 courts have strictly construed the requirements for electing to be taxed as an s_corporation see eg 585_f2d_436 10th cir shareholders were not individually liable for deficiency because form_2553 did not comply with the requirements for s_corporation status remanding 65_tc_1034 47_tc_329 where congress has specifically set out the procedure that must be followed in order for a corporation to obtain the benefits of subchapter_s and the corporation does not follow such procedure the courts cannot supply what the taxpayer has failed to do trans international filed a form_2553 consent statement which reported that mr d yarnell was the sole shareholder of that company however mr d yarnell was not the sole shareholder of trans international messrs garavaglia and rogers were equal shareholders of that company similarly branch international filed a form_2553 consent statement which reported that messrs garavaglia and t yarnell were equal shareholders in that company however messrs garavaglia and t yarnell were not equal shareholders in branch international messrs garavaglia and l yarnell owned percent and percent of that company respectively thus trans international and branch international’s s elections did not comply with the requirements of sec_1_1362-6 income_tax regs the duty_of_consistency the duty_of_consistency or quasi-estoppel is an equitable doctrine which prevents a taxpayer from benefiting in a later year from an error or omission in an earlier year which cannot be corrected because the limitations_period for the earlier year has expired 109_tc_290 affd without published opinion 212_f3d_600 11th cir absent a written stipulation to the contrary an appeal in this case would lie in the sixth circuit sec_7482 the court_of_appeals for the sixth circuit has held that for the duty_of_consistency to apply the following requirements must be met the taxpayer by his or her conduct knowingly makes a representation or conceals a material fact which the taxpayer intends or expects will be acted upon by the commissioner in determining the taxpayer’s liability the true or concealed material facts are unknown to the commissioner or the commissioner lacks a means of knowledge equal with the taxpayer’s the commissioner relies on the taxpayer’s representation or concealment and an attempt by the taxpayer after the statute_of_limitations has run to change the previous representation or to recharacterize the facts in such a way causes loss of taxes to the government 229_f2d_376 6th cir see also 62_fedappx_605 6th cir affg tcmemo_2000_337 where each of the foregoing requirements is met taxpayers are estopped from asserting positions contrary to their earlier representations and the commissioner may treat those representations as true even though they are not 854_f2d_755 5th cir affg 87_tc_1087 the requirements for applying the duty_of_consistency have not been met first petitioners did not materially misrepresent or conceal the status of trans international and branch international as s_corporations in each corporation filed its form_1120s under the mistaken belief that the attempted s election was valid second respondent was aware that trans international and branch international intended to be taxed as s_corporations but did not give effect to that intent until amending the answer in this regard the status of trans international and branch international was one of law and not fact the duty_of_consistency does not apply where the inconsistent positions asserted by the taxpayer involve questions of law arising out of a defined factual situation see crosley corp v united_states supra pincite third respondent did not rely on the defective election made by trans international or branch international the notices of deficiency issued to mr and ms garavaglia did not treat trans international or branch international as an s_corporation fourth treating trans international and branch international as c corporations does not affect the period of limitations for assessment that period is either open on account of fraud or it is closed the status of trans international or branch international as an s_corporation has no bearing on this issue neither the form chosen by trans international and branch international nor the duty_of_consistency usurps the failure of those companies to satisfy the strict requirements for electing subchapter_s status trans international and branch international attempted to elect s_corporation status and respondent properly denied that request respondent cannot now expect this court to supply what petitioners have failed to do themselves especially after declining to give effect to that intent in the first place iii omitted income having failed to persuade us that trans international or branch international was an s_corporation respondent proceeds under his alternative theory that mr garavaglia omitted income of dollar_figure and dollar_figure in and respectively specifically respondent asserts that mr garavaglia omitted income from c g consultants in and of dollar_figure and dollar_figure respectively and mr garavaglia’s shares of c g consultants’ shares of distributive income for and are increased by dollar_figure and dollar_figure respectivelydollar_figure petitioners counter that the books_and_records on which these determinations were based are inherently unreliable and payments between mr garavaglia c g consultants trans international and branch international were nontaxable loan repayments a burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayers bear the burden of proving that those determinations are erroneous rule a 290_us_111 in the context of unreported income the court_of_appeals for the sixth circuit has held that before the notice_of_deficiency is entitled to a 14respondent also made computational adjustments to mr garavaglia’s and itemized_deductions of dollar_figure and dollar_figure respectively presumption of correctness such determinations must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to the income-producing activity or to the receipt of funds see 909_f2d_915 6th cir richardson v commissioner tcmemo_2006_69 affd 509_f3d_736 6th cir once the commissioner meets his burden of production the burden_of_proof shifts to the taxpayers to prove that they did not earn the income attributable to them or of presenting an argument that the adjustments offered by the commissioner are not grounded in a minimal evidentiary foundation richardson v commissioner supra where taxpayers establish by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary and excessive then the notice_of_deficiency is no longer presumed correct 293_us_507 884_f2d_258 6th cir affg 89_tc_501 respondent introduced admissible substantive evidence linking mr garavaglia to payments received in connection with a scheme to defraud insurance_companies and the treasury the evidence included canceled checks and or accounting ledgers which reflected payments between mr garavaglia c g consultants trans international and branch international we are satisfied that respondent has produced evidence that mr garavaglia earned the income with which he is charged thus petitioners bear the burden of proving that respondent’s determinations are arbitrary and excessive although petitioners reserve the issue of whether the notice_of_deficiency issued to mr garavaglia was arbitrary we understand petitioners to advance two theories to meet their burden first petitioners assert that the payments between mr garavaglia c g consultants trans international and branch international were loan repayments second petitioners contend that the books_and_records of trans international and branch international are inherently unreliable and cannot serve as the basis for determining income earned by mr garavaglia for the reasons discussed below petitioners have not met their burden b guiding principles sec_61 defines gross_income as all income from whatever source derived including gross_income derived from business sec_61 is broad requiring that gains from lawful and unlawful activities be included as income see eg 343_us_130 an unlawful gain as well as a lawful one constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it see also 226_f2d_331 6th cir a taxpayer has received income where he or she gains complete dominion and control_over the money or other_property and realizes an economic benefit a taxpayer is required to maintain sufficient records to enable the commissioner to determine his or her correct_tax liability sec_6001 where a taxpayer fails to maintain adequate books_and_records the commissioner is empowered to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income sec_446 92_tc_661 the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of the surrounding facts and circumstances 94_tc_654 the commissioner is not held to mathematical exactitude because to do so ‘would be tantamount to holding that skillful concealment is an invincible barrier to proof ’ 74_tc_260 quoting 319_us_503 affd in part and revd in part 649_f2d_152 2d cir respondent determined that petitioners underreported income and overstated deductions following a criminal investigation and prosecution of mr garavaglia respondent also determined that petitioners did not maintain books_and_records which accurately reflected transactions between mr garavaglia c g consultants trans international and branch international we agree that petitioners did not maintain sufficient records from which respondent could determine their tax_liabilities accordingly respondent is given broad power to compute petitioners’ taxable_income see petzoldt v commissioner supra pincite c distributions from c g consultants respondent determined adjustments to mr garavaglia’s and income of dollar_figure and dollar_figure respectively to arrive at these adjustments respondent’s auditor analyzed and prepared a summary of checks endorsed by c g consultants to mr garavaglia during and the summary designated the date check number payee amount and any notations made on the checks respondent attached the summary to the notice_of_deficiency and treated all amounts distributed from c g consultants to mr garavaglia during and as income to mr garavaglia respondent thoroughly corroborated that summary at trial with copies of almost all of the canceled checks on which the adjustments were based it is well settled that a bank deposit is prima facie evidence of income where that deposit is made from or to an account controlled by the party charged with the income 87_tc_74 accordingly we find respondent’s method to be reasonable we have examined the checks presented by respondent at trial and generally agree with respondent’s conclusions in mr garavaglia wrote himself more than checks from c g consultants totaling dollar_figure in mr garavaglia wrote himself checks from c g consultants totaling dollar_figure these checks were written almost weekly as evidenced by petitioners’ financial_assets of more than dollar_figure million mr garavaglia exercised dominion and control_over these funds and he derived economic benefit from them accordingly we hold that mr garavaglia had income of dollar_figure and dollar_figure in and respectively d schedule e income during and mr garavaglia operated as a labor consultant through c g consultants c g consultants reported 15whereas respondent’s auditor determined that mr garavaglia received dollar_figure in payments from c g consultants we limit the amount of income paid to mr garavaglia to dollar_figure the difference between the amount determined by respondent and that determined by the court resulted because respondent’s auditor included as income check nos and each of which was purportedly in the amount of dollar_figure for a total of dollar_figure the checks respondent submitted however did not include check no or instead respondent submitted at trial check no in the amount of dollar_figure the difference between these amounts is dollar_figure dollar_figure less dollar_figure which is also the difference between the amount determined by respondent dollar_figure and the amount determined by the court dollar_figure 16whereas respondent’s auditor determined that mr garavaglia received dollar_figure in payments from c g consultants we limit the amount of income paid to mr garavaglia to dollar_figure the difference between the amount determined by respondent and that determined by the court resulted because respondent’s auditor included as income dollar_figure apparently paid on check no and dollar_figure designated as cc the records respondent submitted did not include check no or otherwise clarify what the payment cc related to accordingly we reduce the income as determined by respondent by dollar_figure gross_receipts of dollar_figure on each of the and returns amounts which were paid pursuant to an independent_contractor agreement with central the and c g consultants returns however did not report as gross_receipts or sales income from trans international or branch international even though those companies made regular and sizable payments to c g consultants respondent determined adjustments of dollar_figure and dollar_figure to mr garavaglia’s and distributable shares of income respectively specifically respondent determined adjustments to c g consultants’ and returns as follows an increase of dollar_figure from trans international’s gross_sales or receipts increases of dollar_figure and dollar_figure from branch international’s and gross_sales or receipts respectively decreases of dollar_figure and dollar_figure for officer’s compensation and increases of dollar_figure and dollar_figure for other expenses we consider each adjustment in turn gross_sales or receipts from trans international respondent determined an adjustment to c g consultants’ gross_receipts or sales from trans international of dollar_figure this adjustment was figured from trans international’s general ledger because canceled checks between trans international and c g consultants were unavailable given the circumstances of this case we find respondent’s method for calculating payments between trans international and c g consultants to be reasonable see sec_446 we have confirmed the accuracy of respondent’s analysis and found that trans international’s general ledger recorded that c g consultants was paid dollar_figure of consulting fees and dollar_figure of premiums collected from trans international’s client companies and distributed to c g consultants mr garavaglia does not dispute that c g consultants received these payments and we treat them as income to c g consultants accordingly we hold that c g consultants’ gross_receipts or sales are increased by dollar_figure gross_sales or receipts from branch international respondent also determined adjustments to c g consultants’ gross_receipts or sales from branch international in and of dollar_figure and dollar_figure respectively to compute these adjustments respondent’s auditor analyzed canceled checks between branch international and c g consultants respondent treated all payments from branch international to c g consultants as income to c g consultants he also corroborated the proposed adjustments at trial by submitting copies of most of the checks on which the adjustments were based we have verified respondent’s analysis and generally agree with his determinations in branch international endorsed separate checks to c g consultants totaling dollar_figure in branch international endorsed separate checks to c g consultants totaling dollar_figure these payments were routinely made and mr garavaglia does not dispute that c g consultants received these payments although the record reflects that branch international paid c g consultants dollar_figure we limit the amount of the deficiency to the amounts respondent determined consequently we hold that c g consultants’ gross_receipts or sales from branch international in and are increased by dollar_figure and dollar_figure respectively compensation of officers respondent determined that c g consultants was entitled to deductions for officers compensation in and of dollar_figure and dollar_figure respectively respondent’s opening brief is consistent with this position in that respondent asserts that c g consultants is entitled to a deduction in an amount equal to the distributions that c g consultants made to mr garavaglia sec_162 allows as a deduction all the ordinary and necessary expenses of a business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendereddollar_figure we have determined that mr garavaglia received from c g consultants income of dollar_figure and dollar_figure during and respectively these amounts were 17respondent does not assert that the compensation is not reasonable see eg 172_f3d_942 6th cir revg tcmemo_1997_464 the equivalent of wages or salaries paid between c g consultants and mr garavaglia we thus hold that c g consultants is entitled to deductions for officers’ compensation of dollar_figure and dollar_figure in and respectively other expenses respondent disallowed expenses of dollar_figure and dollar_figure which c g consultants claimed as deductions on its and returns it is well settled that deductions are a matter of legislative grace and that a taxpayer bears the burden of producing sufficient evidence to substantiate any deduction that would otherwise be allowed by the code rule a 503_us_79 although petitioners submitted numerous receipts showing that expenses were paid_by c g consultants they provided no explanation that those expenses were ordinary and necessary to c g consultants’ labor consulting trade_or_business see sec_162 accordingly we sustain respondent’s determination that c g consultants may not deduct other expenses of dollar_figure and dollar_figure in and respectively f petitioners’ contention sec_1 reliability of books_and_records petitioners contend that members of the yarnell family are master embezzlers who manipulated the books_and_records of trans international and branch international such that the books_and_records of those companies are unreliable according to petitioners members of the yarnell family throw around journal entries like they are trinkets at mardi gras petitioners seek to muddy the waters in an obvious attempt to divert the court’s attention from their own wrongdoing we are not persuaded petitioners refer the court to minor flaws in the books_and_records of branch international as proof that members of the yarnell family could have written checks to themselves that did not appear on the books_and_records of trans international and branch international we decline to treat the books of trans and branch international as unreliable simply to reflect the possibility of fabrication as the supreme court stated in 420_us_141 our tax structure is based on a system of self-reporting there is legal compulsion to be sure but basically the government depends upon the good_faith and integrity of each potential taxpayer to disclose honestly all information relevant to tax_liability nor are we persuaded by petitioners’ attempts to cast doubt on mr garavaglia’s liability under the pretense that members of the yarnell family were master embezzlers as early as date mr garavaglia was aware that mr l yarnell and his wife received double payment of remuneration of dollar_figure according to the corporate records of branch international mr garavaglia and mr l yarnell agreed that mr l yarnell would repay these amounts moreover mr garavaglia was vice president of security at central from through part of we doubt that mr garavaglia would not have recognized the claimed embezzlement by members of the yarnell family especially given that he recognized an overpayment as small as dollar_figure the books_and_records of trans international and branch international show in detail the transfers to c g consultants sentury ltd accounting or members of the yarnell family many of the entries in these books_and_records are corroborated by canceled checks between the respective entities we lend greater weight to this documentary_evidence than to mr garavaglia’s self-serving testimony purported loans petitioners assert that distributions between mr garavaglia c g consultants trans international and branch international were nontaxable loan repayments specifically petitioners assert that c g consultants lent dollar_figure and dollar_figure to trans international in and respectively and dollar_figure to branch international in dollar_figure petitioners 18mr and ms garavaglia’s briefs are inconsistent in the amounts which they claim was lent to trans international in particular ms garavaglia contends that c g consultants made two additional loans not considered by mr garavaglia we reject ms garavaglia’s claim that these loans were made for the reasons stated elsewhere in this opinion bear the burden of proving that the transferred funds were loan repayments see rule a for a bona_fide loan to exist the parties to the loan must have intended to establish a debtor-creditor relationship when the funds were advanced 404_f2d_119 6th cir affg tcmemo_1967_102 88_tc_604 affd without published opinion 855_f2d_855 8th cir loans between related parties such as a shareholder and a closely_held_corporation are subject_to particular scrutiny because the control element suggests the opportunity to contrive a fictional debt 532_f2d_1204 8th cir quoting 382_f2d_298 because the intentions of parties to a loan are often unclear courts rely upon objective factors to distinguish between loans and disguised dividends these factors include whether the promise to repay is evidenced by a note or other instrument whether adequate interest was charged whether a fixed repayment schedule was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and whether the parties conducted themselves as if the transaction was a loan see 881_f2d_336 6th cir affd tcmemo_1988_180 to meet their burden petitioners rely upon mr garavaglia’s testimony and at least six loan agreements between mr garavaglia c g consultants trans international or branch internationaldollar_figure we reject petitioners’ characterization of the distributions as loan repayments first petitioners submitted notes which purport to be loan agreements between c g consultants trans international and branch international however this evidence was seriously undermined by the testimony of messrs rogers and l yarnell and ms koehn mr rogers testified that he and mr garavaglia met to execute loan documents after cid executed its search warrants mr rogers also testified that he was unaware that mr garavaglia made any loans to trans international and that he would have known if such loans had been made because mr rogers controlled trans international’s bank accounts mr l yarnell and ms koehn each 19petitioners also present seven letters or loan documents which state that between date and date mr garavaglia lent dollar_figure to c g consultants two of these purported loan documents are marked paid as of date one claimed loan document is an unsigned page of an agreement which may or may not be a loan agreement the four remaining loan documents do not prescribe a stated rate of interest the posting of collateral or a fixed repayment schedule we conclude that none of these six documents memorialized a bona_fide loan identified documents which purport to bear their signature but which they did not in fact sign second petitioners claim that distributions which they received from trans international in the form of consulting fees were actually loan repayments from trans international to c g consultants however trans international deducted these consulting fees as expenses on the trans international return we doubt that trans international would have deducted loan repayments as consulting fees given that trans international’s general ledger also treated these payments as consulting fees third branch international’s books_and_records do not reflect loan repayments in the amounts offered by petitioners branch international maintained an account titled note payable-- c g consultants note payable account if branch international regarded those distributions as loan repayments one might expect that branch international would have recorded these transactions in its note payable account for example mr garavaglia contends that he lent branch international dollar_figure for startup costs in date yet branch international’s books_and_records credited the note payable account only dollar_figure this loan was repaid by check on date and was accounted for as a loan in the calculations of respondent’s auditor the distributions which petitioners claim are loan repayments were not debited to the note payable account instead these distributions were charged to the consulting fees and or premium expense account fourth distributions from trans international to c g consultants and sentury were generally proportionate to the ownership_interest of messrs garavaglia and rogers similarly distributions from branch international to c g consultants and ltd accounting or members of the yarnell family were generally in proportion to the ownership interests of mr garavaglia and mr l yarnell respondent contends and we agree that the distributions between c g consultants trans international and branch international represented mr garavaglia’s share of the proceeds from perpetrating a fraud upon the insurance_companies the evidence as a whole makes suspect mr garavaglia’s claim that he lent money to c g consultants trans international and branch international he is faced with the contradictory testimony of three witnesses who allege that he falsified documents and never made the loans which he claims to have made we decline to credit mr garavaglia’s testimony given the consistent testimony of three witnesses and the strong_proof of fraud against him see eg 925_f2d_180 7th cir treating a taxpayer’s explanation of the existence of a loan as plausible but insufficient to establish a bona_fide debt affg tcmemo_1989_103 as amended by tcmemo_1989_393 iv fraud_penalty sec_6663 imposes a 75-percent penalty on the portion of any underpayment_of_tax attributable to fraud sec_6663 provides that where the commissioner establishes that any portion of an underpayment_of_tax is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to the portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 specifies that in the case of a joint_return the 75-percent penalty imposed by sec_6663 does not apply to a spouse unless some part of the underpayment is attributable to the fraud of that spouse the commissioner bears the burden of establishing fraud by clear_and_convincing evidence sec_7454 rule b clear_and_convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not the extent of such certainty as is required beyond a reasonable doubt as in criminal cases it does not mean clear and unequivocal 497_us_502 quoting cross v ledford n e 2d ohio see also 399_f2d_781 n 6th cir to carry his burden the commissioner must prove for each year in which fraud is alleged that an underpayment_of_tax existed and a portion of the underpayment is attributable to fraud petzoldt v commissioner t c pincite a underpayment_of_tax the commissioner may satisfy his burden of proving an underpayment_of_tax attributable to unreported income in either of two ways by proving a likely source of the unreported income or by disproving any alleged nontaxable source of that income 96_tc_858 affd 959_f2d_16 2d cir respondent has proven by clear_and_convincing evidence that mr garavaglia earned unreported income of more than dollar_figure by virtue of income received from c g consultants and an increase in c g consultants’ distributable share of income from trans international and branch international we thus find that respondent has clearly and convincingly satisfied the first element of sec_6663 b fraudulent intent whether a portion of the underpayment_of_tax is attributable to fraud is a question of fact to be resolved on the basis of the record as a whole parks v commissioner t c pincite fraud is defined as the intentional commission of an act or acts for the specific purpose of evading tax believed to be owing petzoldt v commissioner supra pincite fraud implies bad faith intentional wrong doing and a sinister motive 184_f2d_86 10th cir remanding a memorandum opinion of this court fraud is never imputed or presumed but must always be established by independent evidence that establishes fraudulent intent petzoldt v commissioner supra pincite because fraud is rarely admitted alleged tax_fraud may be proven by circumstantial evidence that is so strong that no other conclusion can be reached 440_f2d_1 6th cir affg tcmemo_1968_240 see also 509_f3d_736 6th cir affg tcmemo_2006_69 we may infer fraud from any conduct the likely effect of which would be to mislead or conceal 909_f2d_915 6th cir courts often rely upon certain badges_of_fraud in deciding whether a taxpayer had the requisite fraudulent intent to support a penalty under sec_6663 these indicia of fraud include understatements of income destruction of records implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities participation in illegal activities the credibility of the taxpayer’s testimony filing false documents failure_to_file accurate tax returns failing to furnish the government with access to the taxpayer’s records and intention to mislead which may be inferred from a pattern of activity see 317_us_492 732_f2d_1459 6th cir affg tcmemo_1982_603 99_tc_202 although no one factor is dispositive the existence of several indicia is competent evidence of fraud solomon v commissioner supra pincite niedringhaus v commissioner supra pincite direct evidence of fraud on or before date mr t yarnell sent to mr garavaglia a letter which stated that amounts due from trans international and branch international to the ohio bureau of workman’s compensation were generally scaled down to percent of the actual amounts due attached to that letter were schedules showing actual and modified payrolls for trans and branch international this letter and the accompanying schedules serve as persuasive direct evidence that as of date mr garavaglia knew that trans international and branch interna- tional had understated their workers’ compensation liability this letter and the accompanying schedules were received by mr garavaglia before the and trans international and branch international returns were filed and we therefore believe that mr garavaglia knew of the underreporting of premiums when he filed the trans international and branch international returns this factor favors a finding of fraudulent intent understatement of income a pattern of consistently and substantially underreporting income over several years is evidence of fraud 348_us_121 petitioners failed to report or account for more than dollar_figure of income paid to mr garavaglia or c g consultants over years the evidence clearly and convincingly establishes that mr garavaglia underreported his taxable_income for and the failure to report this income is strong evidence of fraudulent intent see 232_f2d_678 6th cir affg tcmemo_1955_31 destruction of records although we look to mr garavaglia’s actions at the time he filed the and joint returns we may consider his actions after the tax filings to determine his earlier state of mind richardson v commissioner supra pincite mr garavaglia’s behavior after cid executed its search warrants made a bad situation worse in a telephone conversation with mr l yarnell on date mr garavaglia advised mr l yarnell to destroy branch international’s records canceled checks form sec_941 and worksheets used in the workers’ compensation audits soliciting another to destroy books_and_records is indicative of fraudulent intent to evade taxes see eg spies v united_states supra pincite implausible or inconsistent explanations the implausible behavior exhibited by mr garavaglia began with trans continental in date the auditor assigned to trans continental’s audit in determined a shortfall in that company’s premiums rather than contest that deficiency or make whole the insurance_company messrs garavaglia rogers and l yarnell avoided the shortfall by forming trans international as a parallel employee_leasing company trans continental’s ending balances on its books_and_records became trans international’s beginning balances trans continental’s workers’ compensation liability was thus transmitted to trans international and trans international’s formation was grounded in fraud by early the implausible behavior of mr garavaglia continued at trans international and branch international throughout and as evidenced by the letter from mr t yarnell to mr garavaglia on date trans international and branch international scaled down their payrolls to percent of actual the actual and modified payrolls were used to bill client companies and compute the premiums payable to the insurance_companies the differences between the amounts billed to the client companies and the amounts paid to the insurance_companies were distributed to among others mr garavaglia underreporting trans international’s and branch international’s payrolls caused the premiums they owed to the insurance_companies to be understated by approximately percent the understatements deprived the insurance_companies of working_capital and exposed them to unnecessary and unmanageable risk also implausible is mr garavaglia’s conduct in reporting the activities of c g consultants trans international and branch international the tax scheme perpetrated by mr garavaglia is inextricably related to the insurance scheme by accruing an expense larger than actually paid trans international and branch international also deducted expenses greater than they paid for book and tax purposes these accruals were never adjusted to reflect the actual premiums_paid to the insurance_companies mr garavaglia therefore overstated premium deductions on the and trans international and branch international returns while omitting substantial income mr garavaglia’s explanation of his behavior is similarly implausible and inconsistent he explained at trial that he acted in good_faith when he low- balled the insurance_companies because it was common practice to do so he explained that he expected the insurance_companies to be made whole during the audit however he took no affirmative steps to ensure that the insurance_companies were made whole and he actively hid and concealed his misdeeds we find fraudulent intent from mr garavaglia’s implausible behavior and inconsistent explanations concealment of income or assets fraud is evidenced by proof that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 80_tc_1111 respondent received a tip that mr garavaglia had perpetrated a fraud upon insurance_companies and the treasury from a confidential informant that tip was corroborated by members of the yarnell family who explained the nuances of mr garavaglia’s fraudulent activities cid executed search warrants and conducted telephone surveillance of mr garavaglia to learn the details of mr garavaglia’s elaborate fraud when mr garavaglia learned that cid had implicated him in illegal activity he went to great efforts to conceal and mislead the government about his misdeeds at no time was mr garavaglia honest or straightforward about his wrongdoing this factor suggests fraudulent intent failure to cooperate with tax authorities the failure to cooperate with tax authorities demonstrates fraudulent intent see 252_f2d_56 9th cir mr garavaglia’s interaction with cid and opposing counsel was evasive and devious he encouraged mr l yarnell to destroy records before cid could access them at trial mr garavaglia evaded simple and direct questions from respondent’s counsel this factor favors a finding of fraudulent intent participation in illegal activities mr garavaglia pleaded guilty to and was convicted of one count of mail fraud for a fraudulent check mailed on date and one count of conspiracy to defraud the united_states government by filing a false corporate_income_tax return for branch international in violation of sec_7206 although that conviction does not collaterally estop mr garavaglia from denying that he fraudulently understated petitioners’ income_tax liabilities that conviction is a probative fact that may be considered persuasive evidence of fraudulent intent 84_tc_636 upon entering his guilty plea mr garavaglia stipulated that he knowingly participated in a scheme to defraud insurance_companies through branch international he also stipulated that he and several of his business associates agreed to defraud the irs by claiming deductions in excess of the expenses actually paid he also agreed that the tax loss resulting from the charged tax offenses might be at least dollar_figure an amount which he agreed to pay as restitution before sentencing mr garavaglia’s illegal activities indicate fraudulent intent failure_to_file accurate tax returns fraudulent intent may be inferred where a taxpayer files a return intending to conceal mislead or otherwise prevent the collection of tax spies v united_states u s pincite almost all tax filings undertaken by mr garavaglia c g consultants trans international and branch international were improperly filed the and joint returns understated income earned by mr garavaglia from c g consultants trans international’s form_2553 reported mr d yarnell as the sole shareholder of that company even though he was not branch international’s form_2553 reported mr t yarnell as that company’s shareholder even though he was not a shareholder at all the and trans international returns and the branch international return were filed on forms 1120s even though these companies had not made valid elections to be taxed as s_corporations this factor favors a finding of fraud c effect of fraud after our review of the record as a whole in the light of the foregoing factors we are convinced that portions of the underpayments of tax on the and joint returns were attributable to mr garavaglia’s fraud where the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except to the extent that the taxpayer establishes otherwise see sec_6663 958_f2d_684 6th cir affg and remanding tcmemo_1990_ mr garavaglia has failed to establish that any portions of the underpayments were not attributable to fraud accordingly we hold that mr garavaglia is liable for fraud penalties in and in amounts to be determined under rule v accuracy-related_penalty sec_6662 and b imposes a 20-percent accuracy- related penalty on that portion of an underpayment_of_tax due to a substantial_understatement_of_income_tax sec_6662 provides that a sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment_of_tax subject_to the fraud_penalty under sec_6663 where a joint_return is filed and one spouse is found liable for the fraud_penalty imposing the accuracy-related_penalty on the other spouse constitutes impermissible stacking foxworthy inc v commissioner tcmemo_2009_203 talmage v commissioner tcmemo_2008_34 affd 391_fedappx_660 9th cir said v commissioner tcmemo_2003_148 affd 112_fedappx_608 9th cir petitioners filed joint returns for and respondent imposed the accuracy-related_penalty on ms garavaglia for underpayments of tax upon which the court found mr garavaglia liable for the fraud_penalty therefore we find that imposing the accuracy-related_penalty would result in impermissible stacking accordingly we hold that ms garavaglia is not liable for the sec_6662 accuracy-related_penalty vi statute_of_limitations petitioners assert that the period of limitations on assessment has expired with respect to and respondent counters that the period of limitations for assessment is open on account of the fraud of mr garavaglia or alternatively on account of the fraud of petitioners’ paid return preparers as a general_rule the commissioner must assess the amount of tax against an individual taxpayer within years after a tax_return is filed sec_6501 and b 101_tc_374 affd without published opinion 40_f3d_385 5th cir in the case of the filing of a false_or_fraudulent_return with the intent to evade tax however the tax may be assessed at any time sec_6501 if any part of a return is determined to be the result of fraud a taxpayer may not assert as a defense that the period of limitations has expired 288_f2d_517 2d cir affg tcmemo_1960_32 in the case of a joint_return proof of fraudulent intent as to either joint taxpayer lifts the bar of the statute_of_limitations as to both taxpayers see 56_tc_982 affd 470_f2d_87 1st cir we have found that mr garavaglia filed the and joint returns fraudulently with the intent to evade tax it follows that the period of limitations on assessment is open as to both years as to mr and ms garavaglia see 102_tc_380 vii ms garavaglia’s entitlement to innocent spouse relief under sec_6013 a husband and wife filing a joint federal_income_tax return are generally jointly and severally liable for all taxes determined to be owing ms garavaglia asserts that she is entitled to relief from joint_and_several_liability under sec_6015 and f respondent argues that ms garavaglia is not entitled to such relief because she knew or should have known of the income giving rise to the deficiency and that it is equitable to hold her liable for that deficiency except as otherwise provided in sec_6015 ms garavaglia bears the burden of proving her entitlement to such relief see rule a 119_tc_306 affd 101_fedappx_34 6th cir a sec_6015 ms garavaglia may be granted relief under sec_6015 if the following requirements are met for each year a a joint_return was made b on that return there is an understatement_of_tax attributable to erroneous items of one petitioner filing the joint tax_return c ms garavaglia establishes that in signing the return she did not know and did not have reason to know that there was an understatement_of_tax d taking into account all of the facts and circumstances it is inequitable to hold ms garavaglia liable for the deficiency in tax for the taxable_year attributable to the understatement and e ms garavaglia elected innocent spouse relief no later than years after the date respondent began collection activities with respect to ms garavaglia see sec_6015 the requirements of sec_6015 are stated in the conjunctive and therefore the failure to satisfy any one of the requirements precludes relief under that section alt v commissioner supra pincite the parties agree that the only factors in dispute are whether ms garavaglia knew or should have known that there were understatements of tax in filing the and joint returns and whether it would be equitable to hold her liable for the understatements we answer both questions in the affirmative and therefore find that ms garavaglia is not entitled to relief under sec_6015 ms garavaglia’s knowledge with respect to the knowledge requirement of sec_6015 a spouse has reason to know of an understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement factors to be considered in analyzing whether the alleged innocent spouse had reason to know of the understatement include the spouse’s education the spouse’s involvement in the couple’s business and financial affairs the presence of unusual or lavish expenditures inconsistent with the couple’s past levels of income standard of living and spending patterns and the evasiveness and deceit of the nonrequesting spouse concerning the couple’s finances see 595_f3d_338 6th cir citing 887_f2d_959 9th cir affg tcmemo_2009_20 a education ms garavaglia has a high school education b involvement in business and financial affairs ms garavaglia contends that she was not involved in the family’s financial affairs being a homemaker and lacking sophistication in financial affairs does not alone relieve a taxpayer of joint_and_several tax_liability 780_f2d_561 6th cir affg in part and revg in part tcmemo_1984_310 nor does failing to inquire into the family’s financial and tax situation especially where such an inquiry would have required minimal effort on the part of the requesting spouse see id ms garavaglia contends that she looked only at the tops of the pages of the and joint returns she testified that she did not look through any of the workings it is well settled that the requesting spouse cannot bury his or her head in the sand or turn a blind eye to the couple’s tax filings see eg greer v commissioner supra pincite and cases cited thereat participation in a spouse’s business affairs ordinarily negates an innocent spouse claim see shea v commissioner supra pincite ms garavaglia was an officer of c g consultants and a part owner in branch international she attended the meetings of the board_of directors of c g consultants and recorded the minutes for those meetings she testified regarding the alleged loans which mr garavaglia made to c g consultants trans international and branch international as evidenced by a telephone conversation with mr l yarnell on date she also had unique knowledge of the location of financial records for branch international we thus find that ms garavaglia was more knowledgeable in the financial and business affairs of mr garavaglia than she leads us to believe c unusual or lavish expenditures the lavish lifestyle enjoyed by petitioners placed ms garavaglia on further notice that the and joint returns underreported petitioners’ income although petitioners earned modest incomes in and they had financial_assets of more than dollar_figure million they also owned a lake house through c g consultants which they used for parties picnics union meetings and storage d deceit of mr garavaglia although mr garavaglia perpetrated fraud on insurance_companies and the treasury he clearly trusted ms garavaglia he named her an officer of c g consultants made her a part owner in branch international and employed her as a secretary he presented the and joint returns to ms garavaglia for signing and she signed those returns of her own free will at trial messrs rogers t yarnell and d yarnell testified that mr garavaglia never discussed workers’ compensation issues with ms garavaglia however this does not mean that ms garavaglia did not have reason to know of mr garavaglia’s fraudulent activities see shea v commissioner supra pincite e summary on the basis of the foregoing factors and the record as whole we conclude that ms garavaglia knew or had reason to know of the understatements on the and joint returns equitable considerations with respect to equitable concerns under sec_6015 we evaluate all of the facts and circumstances to determine whether it would be inequitable to hold ms garavaglia liable for the deficiencies of mr garavaglia the factors we consider in determining inequity for purposes of sec_6015 are the same factors that we consider in determining inequity for purposes of sec_6015 alt v commissioner t c pincite the irs has enumerated seven threshold conditions which must be satisfied before we consider a request for relief under sec_6015 see revproc_2003_ sec_4 2003_2_cb_296 the factors most commonly considered are whether there has been a significant benefit beyond normal support to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the nonrequesting spouse 992_f2d_1256 2d cir affg tcmemo_1992_228 in view of the circumstances surrounding petitioners’ understatements of tax petitioners have failed to persuade us that ms garavaglia should not be held jointly and severally liable for deficiencies related to petitioners’ and federal income taxes ms garavaglia knew or should have known that petitioners underreported their income where distributions were made from companies which she either owned or served as an officer the and joint returns omitted approximately dollar_figure of income which mr garavaglia received from c g consultants these assets directly benefited ms garavaglia and far exceeded normal support she willingly signed the and joint tax returns without further questioning ms garavaglia chose to turn a blind eye on tax and financial matters and she may not now claim ignorance such is especially so because she significantly benefited from the income omission accordingly we hold that ms garavaglia is not entitled to relief under sec_6015 b sec_6015 for the reasons stated above we conclude that ms garavaglia is not entitled to relief under sec_6015 viii alleged violations of constitutional guaranties on brief petitioners assert that the government violated their fifth_amendment right to due process when cid seized but failed to return petitioners’ records after the closure of the criminal proceedings against mr garavaglia petitioners urge the court to dismiss this case or alternatively shift the burden_of_proof as to all issues to respondent we decline to grant either form of relief whether due process is violated when evidence is destroyed in a criminal proceeding is governed by two supreme court cases 467_us_479 and 488_us_51 as described in trombetta the due process clause requires criminal prosecutions to comport with prevailing notions of fundamental fairness and under this standard criminal defendants are to be afforded a meaningful opportunity to present a complete defense under california v trombetta supra pincite the government has a duty to preserve evidence which possesses an exculpatory value that was apparent before the evidence was destroyed and be of such a nature that the defendant would be unable to obtain comparable evidence by other reasonably available means criminal defendants must satisfy a threshold requirement before a reviewing court considers the constitutional materiality of the evidence in question 965_f2d_473 7th cir in youngblood the supreme court held that ‘unless a criminal defendant can show bad faith on the part of the police failure to preserve potentially useful evidence does not constitute a denial of due process of law ’ see jones v mccaughtry supra pincite quoting arizona v youngblood supra pincite as the u s court_of_appeals for the seventh circuit noted in jones to demonstrate a due process violation under youngblood and trombetta petitioner must first show bad faith on the part of the government in the destruction of the evidence if he can satisfy this burden he must then show the evidence possessed exculpatory value apparent before it was destroyed and that it was of such a nature that he was unable to obtain comparable evidence by other means id the requirements for determining whether due process is violated where evidence is destroyed in the context of a civil_proceeding is less cleardollar_figure the fifth_amendment mandates that 20in 400_f3d_635 8th cir the u s court_of_appeals for the eighth circuit held that 488_us_51 does not apply to continued no person shall be deprived of life liberty or property without due process of law u s const amend v in 474_us_327 the supreme court decided whether the negligence of a government_official violated an inmate’s due process rights in the context of u s c sec the supreme court stated that the due process clause of the fourteenth amendment is simply not implicated by a negligent act of an official causing unintended loss or injury to life liberty or property we read daniels as equally applicable in the context of an alleged violation of the fifth_amendment due process clause daniels stands for the proposition that a deprivation of life liberty or property can not result from the mere negligence of an official’s conduct however where the government official’s conduct is intentional reckless or grossly negligent a deprivation of life liberty or property may exist see 523_us_833 whether due process is violated when culpability falls between negligence and intentional conduct is a matter for closer calls thus whether petitioners’ due process rights were continued claims that evidence was lost or destroyed after trial the court_of_appeals for the sixth circuit apparently considered but did not decide whether youngblood is applicable in the civil setting in 174_fedappx_328 6th cir violated turns on the conduct of cid’s special agents in destroying those records we are satisfied that petitioners’ due process rights were not violated under youngblood or daniels two special agents assigned to mr garavaglia’s criminal investigation testified that they destroyed documents seized from trans international that testimony revealed that the decision to destroy those documents was made only after consultation with mr rogers the owner of those documents by virtue of his ownership_interest in trans international mr rogers advised the special agents to burn the documents seized we credit the special agents’ testimony and do not find bad faith recklessness or gross negligence on their part see 439_f3d_670 10th cir where tapes of correctional officers were routinely destroyed in the ordinary course of business approximately two years after their creation the destruction of those tapes was not done in bad faith 435_f3d_73 1st cir where evidence is destroyed in the course of implementing routine procedures militates against a finding of bad faith see also 537_f3d_582 6th cir this result is consistent with those reached by other federal courts see eg althouse v hill no civ a 02-cv-1263-d n d tex date stating that the court was not convinced that the unintentional destruction of records whose production might later be requested in a civil lawsuit gives rise to a due process violation 180_frd_261 n d n j bad faith is a necessary element in order to establish a prima facie case of intentional spoliation of evidence in the civil context ix epilogue in reaching the holdings herein we have considered all arguments raised by the parties and to the extent not discussed herein we find them to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
